Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-13, 15-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Min et al (U 2020/0178401 A1), hereinafter Min, teaches a printed circuit board comprising a first substrate portion having a rigid region and a flexible region; and a second substrate portion disposed on the first substrate portion, wherein the first substrate portion and the second substrate portion are disposed to be shifted such that portions of each of the first substrate portion and the second substrate portion overlap each other.  
Min, however, fails to further teach that the first substrate portion and the second substrate portion are connected to each other through a conductive bonding layer.
Claims 2-9 and 11 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 12, Min teaches an antenna module comprising a first substrate portion having a rigid region and a flexible region; a second substrate portion disposed on the first substrate portion; and an antenna disposed on the second substrate portion, wherein the first substrate portion and the second substrate portion are disposed to be shifted such that  portions of each of the first substrate portion and the second substrate portion overlap each other, wherein the antenna is disposed on an opposite side of a side of the second substrate portion, the side of the second substrate portion facing the first substrate portion.  
Min, however, fails to further teach that the antenna and the second substrate portion are connected to each other through a conductive bonding layer.
Claims 13 and 15-17 are allowed for at least the reason for depending on claim 12.
Regarding claim 18, Min teaches an antenna module comprising a first substrate portion having a rigid region and a flexible region extending from the rigid region; a second substrate portion including a first region disposed on the rigid region and a second region extending from the first region; a connection portion connecting the rigid region of the first substrate portion and the first region of the second substrate portion to each other, the second region of the second substrate portion and the flexible region of the first substrate being disposed on opposing sides of the connection portion; and an antenna disposed on the first region of the second substrate portion.
	Min, however, fails to further teach that the first substrate portion including a first insulating layer disposed at least in the flexible region and a second insulating layer disposed only in the rigid region, and wherein an elastic modulus of the first insulating layer is smaller than an elastic modulus of the second insulating layer.
	Claim 20 is allowed for at least the reason for depending on claim 18.
Regarding claim 21, Min teaches a printed circuit board comprising a first substrate portion having a rigid region and a flexible region; and a second substrate portion disposed on the first substrate portion, wherein the first substrate portion and the second substrate portion are disposed to be shifted such that portions of each of the first substrate portion and the second substrate portion overlap each other, wherein the flexible region of the first substrate portion comprises a first insulating layer and a first wiring layer disposed on the first insulating layer, wherein the rigid region of the first substrate portion comprises the first insulating layer, the first wiring layer, and a second insulating layer disposed on the first insulating layer to cover the first wiring layer.
Min, however, fails to further teach that an elastic modulus of the first insulating layer is lower than an elastic modulus of the second insulating layer.
Regarding claim 22, Min teaches a printed circuit board comprising a first substrate portion having a rigid region and a flexible region; and a second substrate portion disposed on the first substrate portion, wherein the first substrate portion and the second substrate portion are disposed to be shifted such that portions of each of the first substrate portion and the second substrate portion overlap each other, wherein the first substrate portion comprises a first insulating layer, wherein the second substrate portion comprises a second insulating layer.
Min, however, fails to further teach that a dielectric dissipation factor of the second insulating layer is lower than a dielectric dissipation factor of the first insulating layer.
Regarding claim 23, Min teaches an antenna module comprising a first substrate portion having a rigid region and a flexible region; a second substrate portion disposed on the first substrate portion; and an antenna disposed on the second substrate portion, wherein the first substrate portion and the second substrate portion are disposed to be shifted such that portions of each of the first substrate portion and the second substrate portion overlap each other, wherein the antenna is disposed on an opposite side of a side of the second substrate portion, the side of the second substrate portion facing the first substrate portion, wherein the first substrate portion comprises a first insulating layer, wherein the second substrate portion comprises a second insulating layer.
Min, however, fails to further teach that a dielectric dissipation factor of the second insulating layer is lower than a dielectric dissipation factor of the first insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845